DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 was filed after the mailing date of the non-Final Office Action on 1/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 4/25/2022 has been entered.  Claim 10 has been canceled.  Applicant’s amendment and corresponding arguments, see Pages 8-12, with respect claims 1 and 19-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Applicant’s amendment to the Claims have overcome each and every 112b rejection set forth in the non-Final Office Action previously mailed on 1/26/2022.
Allowable Subject Matter
Claims 1-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 20 are allowable for requiring:
“…a base…a column attached to the base extending in an axial direction above the base and a sleeve coaxially surrounding the column….arranged in the center part…, 
the column is arranged removable with respect to the center part; 
a support, wherein the center part is fixed with respect to the base by the support when the column is removed from the center part.”, with respect to claim 1;
and
“…providing an injection molding device comprising a center part and a rotating device …comprising a base…a column attached to the base extending in an axial direction above the base and a sleeve coaxially surrounding the column and being at least partially arranged in the center part, wherein the sleeve rotates with the center part around the column; 
separating the column from the center part while the column or the center part remain in the injection molding device.”, with respect to the method claim 20.
meaning the column can be removed from the center part away from and separate from the base.
The closest prior art of record, Armbruster (US 2014/0308388 A1), discloses an injection molding device (Figure 1) comprising a center part (2) and a rotating device (1).  The rotating device contains and rotates the center part (paragraph 0029) in the injection molding device, and comprises: a base (10) supported with respect to an injection molding machine (paragraph 0031, which is mounted to…an injection molding machine), a column (3) attached to the base extending in an axial direction above the base (as shown in Figure 1; paragraph 0032) and a sleeve (4) coaxially surrounding the column and partially arranged in the center part (as shown in Figure 1).   The structure of the rotating device allows the sleeve to rotate with the center part around the column (paragraph 0014).  Moreover, Armbruster discloses the connection between the central part and the column can be easily released, so that the rotary device and/or components thereof are easily replaced (paragraph 0016).  
However, Armbruster neither teaches nor suggests the rotating device further comprises a support structure, such that the center part is fixed to the base by the support structure when the column is removed from the center part.  In fact, as shown in Figure 7, the column (3) comprises a collar on which the sleeve( 4) and the center part (2) are mounted.  As the sleeve and center part are integral the collar, removal of the sleeve and the column is not possible independent of the center part.  With respect to claim 20, Armbruster discloses the central part and the column can be easily released to enable replacing components more easily (paragraph 0016); however, it is noted the disclosure merely suggests the central part and column be releasable and neither teaches nor suggests the specific structure of discussed above.  “separating the column from the center part while the column or the center part remain in the injection molding device” would inherently require one of the column and center part to integral to the remaining structure of the molding device.  Hence, claim 20 would be allowable for the same reasons as claim 1 as discussed above   be independent from As disclosed in the current application, the structure of the claimed transfer unit enables the components, specifically - the column and the sleeve, to be removed with less downtime as the components are independent of the center part (pages 2-3 of the instant Specification).
Claims 2-9, 11-18 and 21-22 are allowable at least for depending on claims 1 and 20, respectively.
	Claim 19 is allowable for requiring:
“…a sleeve comprising in an area of its upper end…with a center part of the injection molding device , wherein the sleeve and the column form the transfer unit which is configured for assembly and disassembly independent of the center part.”
Meaning the sleeve and column components of the transfer unit are not integrated with the center part.  Hence, claim 19 is allowable for the same reasons as claims 1 and 20 discussed above; specifically, the claimed structure enables the sleeve and column to be removed from the transfer unit independently of the center part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/03/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715